Case: 2:19-cv-02477-EAS-EPD Doc #: 89 Filed: 08/13/21 Page: 1 of 1 PAGEID #: 895




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION


JANET DAVIS, et al.,

               Plaintiffs,

                                                  Civil Action 2:19-cv-2477
                                                  Judge Edmund A. Sargus, Jr.
       v.                                         Magistrate Judge Elizabeth P. Deavers


GEICO CASUALTY COMPANY, et al.,

               Defendants.

                                            ORDER

       This matter is before the Court on Plaintiffs’ Unopposed Motion for Leave to File Under

Seal. (ECF No. 88.) For good cause shown, the Motion is GRANTED. Plaintiffs are

DIRECTED to file their Motion for Class Certification (“Motion”), and related exhibits,

UNDER SEAL. Defendants are DIRECTED to identify, within 14 days after the Motion is

filed, the portions of the Motion and the exhibits that should remain under seal, along with

supporting law and argument as required by Shane Group, Inc. v. Blue Cross Blue Shield of

Mich., 825 F.3d 299, 305 (6th Cir. 2016).

       IT IS SO ORDERED.



Date: August 13, 2021                          /s/ Elizabeth A. Preston Deavers
                                               ELIZABETH A. PRESTON DEAVERS
                                               UNITED STATES MAGISTRATE JUDGE
